         Case 1:20-cr-00050-DLH Document 26 Filed 06/10/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
                  Plaintiff,                 )       ORDER
                                             )
       vs.                                   )
                                             )
Iris Sue Smith,                              )       Case No. 1:20-cr-050
                                             )
                  Defendant.                 )


       The Court has been advised by the United States Marshal’s Service that Defendant failed to

comply with the Court’s June 9, 2020 order (Doc. No. 25) directing her to report for detention. As

such, the Court ORDERS that the Clerk’s Office issue a warrant for defendant’s arrest.

       IT IS SO ORDERED.

       Dated this 10th day of June, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 1
